Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anne Barry on March 5, 2021.

The application has been amended as follows: 
In claim 1, line 8, delete “skipping an element of the array based on”.
In claim 1, line 11, delete “and”
In claim 1, after line 11, insert the limitation “based on the determination, skipping an element of the array; and”
In claim 8, line 10, delete “skipping an element of the array based on”.
In claim 8, line 13, delete “and”
In claim 8, after line 13, insert the limitation “based on the determination, skipping an element of the array; and”

“program instructions, stored on at least one of the one or more storage medium, to determine that placing a dynamic structure in that element would cause the array to become overcommitted and result in a layout where accessing all elements would impose a translation look aside buffer (TLB) replacement action;
program instructions, stored on at least one of the one or more storage medium, based on the determination, to skip an element of the array; and”


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, no prior art of record teaches placing dynamic structures within arrays, and for each array, based on determining that placing a dynamic structure in that element would cause the array to become overcommitted and result in a layout where accessing all elements would impose a TLB replacement action, skipping an element of the array, scanning for an array-start entry by placing the start of a first element at an address from which an entire array can be placed without TLB contention, and accessing, via the processors, all non-skipped elements without incurring TLB replacements.  Independent claims 8 and 15 are a system and a .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136